DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitsui (WO 2009/098772).
Mitsui discloses an elevator apparatus comprising: a traction machine (10) having a sheave (11) around which a middle portion of a main rope (12) is wound, the main rope having one end from which a car (4) is suspended and the other end from which a counterweight (5) is suspended; a control unit (14) configured to cause the car (4) to travel by controlling an operation of the traction machine (10); 
a section specification unit configured to specify a determination target section, the determination target section being a travel section including at least a travel position of the car at which a predetermined determination execution condition is satisfied (as provided in the paragraph:  “The signal from the rotation detector 13 is input to the elevator control device 14 that controls the traveling of the car 4, that is, the drive of the as provided in the paragraphs: “In the traction type elevator apparatus, the tension on the car 4 side is T1, the tension on the counterweight 5 side is T2, the winding angle of the main rope 12 around the sheave 11 is θ, and the tension between the main rope 12 and the sheave 11 is If the friction coefficient is μ and the shape factor of the sheave groove 11a is k,
When T1> T2, T1 / T2> e .sup.μkθ ,
When T1 <T2, T2 / T1> e .sup.μkθ
It is designed to be.
In the sheave 11 on which traction acts, the tension is changed from T2 to T1 or from T1 within the limit angle θ1 necessary for operation without causing slip between the 
“Also, if the traveling distance of the car 4 when the slip is inspected becomes large, even if slip occurs, the ratio of creep due to the tension difference becomes large. For this reason, it is preferable that the traveling distance of the car 4 when performing the slip inspection is a minimum distance for accelerating to a predetermined speed and decelerating and stopping. That is, it is preferable that the slip inspection unit 15 causes the car 4 to travel in a speed pattern in which the constant speed traveling time is sufficiently shorter than the acceleration / deceleration time when performing the slip inspection. In addition, it is more preferable to minimize the constant speed traveling time, that is, zero, and the slip detection accuracy can be further improved.”)

Allowable Subject Matter
Claims 2-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MTF
3/24/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837